Which instruction
the Court
(Moesell, J., contra,,)
gave, upon the authority of the two cases cited by Mr. Marbury, namely, Jones v. Hake, 2 Johns. 60, and Wilkie v. Roosevelt, 3 Johns. 66, 206.
Verdict for the defendant. The plaintiff took a bill of exceptions to the instruction of the Court to the jury, but not to the admission of the indorsers as' witnesses for the defendant. No writ of error was prosecuted. The cause stood several terms upon a motion for a new trial on the ground of misdirection of the jury, but it was never brought to a hearing, and at October term, 1821, the cause was struck off by the plaintiff.